Citation Nr: 1520670	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  05-12 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left eye disorder.

2.  Entitlement to service connection for a right testicle disorder.

3.  Entitlement to service connection for a heart/cardiovascular disorder, to include residuals of a ruptured thoracic aorta valve repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The appellant had active duty for training as a member of an Army National Guard unit from April to August 1987, and subsequently served in the Guard until October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for left eye, right testicle, and heart/cardiovascular disorders.  

The appellant testified at a hearing before the RO in October 2006; a transcript of that hearing is associated with the claims file.

The Board notes that the appellant additionally also appealed service connection for a left knee strain; however, service connection for that disability was awarded in a January 2007 rating decision and later re-characterized to include arthritis.  The Board will no longer address that issue on appeal.


REMAND

The Board finds that all of the above issues must be remanded in order for VA examinations to be obtained.

Respecting the cardiovascular claim, the evidence of record demonstrates that the appellant was in a motor vehicle accident in March 1999, which resulted in a rupture of his thoracic aorta valve that was subsequently repaired.  The appellant had subsequent service in November 2002, at which time he reported left chest wall pain after lifting heavy objects; there is a line of duty report of record.  The appellant received treatment with VA at that time, at which time a VA doctor noted that he had chronic left chest wall pain since his surgery.  

The appellant underwent a VA heart examination in June 2004, which noted a diagnosed "history of cardiac surgery with no apparent residuals.  Occasional atypical chest pain of unknown etiology."  The appellant has averred on appeal that his heart condition/residuals of a thoracic aorta rupture has been aggravated by his periods of subsequent service due to lifting heavy objects.  

The Board finds that a VA examination is necessary in order to ascertain whether the appellant had an increase in symptomatology during service and if any increase during service was due to service or the nature progression of his pre-existing heart condition.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

With respect to the left eye claim, the appellant apparently had brake fluid enter his left eye in June 1999; the appellant stated that after a few months, his left eye symptomatology eventually resolved.  However, he stated that during service in November 2002, he was cleaning an oven-using some spray-and that some got in his eye, resulting in what they thought was "pink eye."  There is a line of duty report of record noting "left eye conjunctivitis" at that time; the appellant received treatment at VA for that condition at that time and was prescribed eyedrops.  The appellant stated that the doctor told him at that time that it might also be due to the fact that he was sleeping under a vent.  Regardless, the appellant has asserted that his left eye disorder has worsened since that incident in service; he argues that his left eye disorder, particularly his dry eye syndrome, was aggravated as a result of his service.

The appellant underwent a left eye VA examination in May 2004, at which time the examiner diagnosed as follows:

[The appellant] does not have any indication of any injury or trauma to his eye.  He does have, and I agree with this doctor, an exposure keratitis, where in his sleep his eyes have a tendency to creep open or to open up slightly, allowing the cornea to be exposed to air and become irritated.  The most likely cause of his eye problem probably stems from the brake fluid; I will agree with the other doctor that the most likely cause is the brake fluid in the eye which occurred in 1999.  What [the appellant] reported to me occurred in 2000 in a summer camp in Iowa, and he was seen in the VA, so therefore I cannot see the correlation of any military service.  The alleged left eye problem is caused by brake fluid in the eyes in 1999.  It is highly unlikely that military service beyond summer camp in 2000 had anything to do with his original case of brake fluid in the eye.  He does have a problem; he has a severe dry eye, and that can be aggravated by not putting the drops in.  I think he is still in the reserve, though I am not sure; but I discussed with him the various things that he could use to take care of dry eye.  The dry eye is secondary to exposure or nocturnal lid lagophthalmos.  

This opinion is inadequate as it does not provide any aggravation opinion with respect to the November 2002 injury, noted as left eye conjunctivitis; it is also internally inconsistent as to whether the appellant ever had any left eye trauma, which he clearly did with the brake fluid incident.  A remand is thus necessary in order to obtain an adequate VA examination and medical opinion.  See Id.

Regarding the right testicle claim, the appellant is shown to have right testicular pain during active duty for training in 1987; however, it does not appear any diagnosis with respect to that pain was made at that time, though there is a reference to a questionable urinary tract infection.  Subsequent military examinations demonstrate normal testicles.  

The appellant again reported right testicular pain after lifting heavy objects in November 2002; there is a line of duty report showing a minor right inguinal strain with minor cord tenderness but nontender testicles.  The appellant received treatment at VA; the doctor noted there was "definite aggravation during lifting now" and also thought there was a small bulge in the right groin area.  No diagnosis was made at that time however.  In May 2003, December 2003, and October 2004 private treatment records, the appellant is shown to be diagnosed with a right inguinal hernia/strain and/or right epididymitis.  Finally, in an August 2007 line of duty report, the appellant again reported burning/aching in his testicles when lifting.  

No VA examination of the appellant's right testicle has ever been conducted; however, based on the above evidence, the Board finds that the low threshold for obtaining a VA examination has been met.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Also, on remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, the Board recognizes that this case began in 2003 and that the requirements for sufficient VCAA notice have significantly changed since that time; thus, in light of the remand above, the agency of original jurisdiction (AOJ) should provide the appellant with updated notice in order to cure any notice deficiencies with respect to any of the above claims in order to facilitate timely and efficient adjudication of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant appropriate notice with respect to his claims of service connection for left eye, right testicle, and heart/aorta disorders.  Such notice should be compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Obtain any relevant VA treatment records from the Mobile VA Medical Center, or any other VA medical facility where the appellant may have received treatment, since April 2003 and associate those documents with the claims file.

3.  Ask the appellant to identify any private treatment that he may have had for his heart/aorta, left eye, or right testicle disorder, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the appellant should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  Take action to confirm, to the extent possible, the dates of all periods of active duty for training, inactive duty training, or active duty the appellant performed.  

5.  Thereafter, schedule the appellant for a VA examination with an ophthalmologist in order to examine the appellant's left eye.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the appellant, the examiner should identify all left eye disorders found.  Then, the examiner should opine whether each left eye disorder found is more likely, less likely, or at least as likely as not (50 percent or greater probability) due to the appellant's brake fluid accident in 1999 or a result of his in-service injury in November 2002 when he was cleaning an oven and his eye was irritated by a spray cleaner/solvent.

The examiner should specifically address whether the appellant's brake fluid accident residuals were "completely resolved" prior to November 2002, as contended by the appellant.  In so discussing, the examiner should specifically address the appellant's lay statements and those of S.A. and F.P. with respect to symptoms prior to and subsequent to the November 2002 event.  

If a left eye disorder is shown to be related to a brake fluid accident in 1999, the examiner should then opine whether such disorder was aggravated (e.g., permanently worsened beyond the normal progression of that disease) during any period of active duty or active duty for training, to include any exposure to cleaning spray/solvents in November 2002.  

The examiner should specifically address first whether there was any increase in left eye symptoms during his period of November 2002 active duty for training.  (The examiner is reminded that an increase in symptoms of the disorder/symptomatology would be of the type that was permanent in nature; an acute and transitory increase in symptomatology that resolves and leaves a claimant no more disabled than when he began the period of service would not be considered an increase in symptomatology/disorder.)  

The examiner should specifically address the November 2002 treatment noting "left eye conjunctivitis" and the prescription of eyedrops at that time.  The examiner should particularly opine whether the noted conjunctivitis in November 2002 represented a permanent increase, or an acute and transitory increase that was not permanent in nature.  If an increase is found, the examiner should opine whether any increase was clearly due to the normal progression of the disease.  

In discussing the above, the examiner should address the appellant's lay statements regarding symptomatology experienced continuity of symptomatology after that period of active duty for training.  The examiner should also address the findings and conclusions of the May 2004 examiner, as well as any other pertinent evidence of record, as appropriate.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Schedule the appellant for a VA examination with an appropriate physician/specialist in order to examine the appellant's right testicle/inguinal groin area.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the appellant, the examiner should identify all right testicle/inguinal groin disorders found.  Then, the examiner should opine whether such disorders found more likely, less likely, or at least as likely as not (50 percent or greater probability) began during or was otherwise related to his period of active duty for training in 1987 or his November 2002 period of training.

The examiner should specifically address the noted testicular pain in 1987, as well as the subsequent normal examinations throughout the period after 1987 until November 2002.  

In discussing the above, the examiner should address the appellant's lay statements regarding symptomatology experienced during qualifying periods of service and continuity of symptomatology thereafter.  The examiner should also address the findings and conclusions of the November 2002, May 2003, December 2003, and October 2004 doctors, the August 2007 line of duty report, as well as any other pertinent evidence of record, as appropriate.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

7.  Schedule the appellant for a VA examination with a cardiologist in order to examine any residuals of a thoracic aorta rupture.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the appellant, the examiner should state all heart/cardiovascular disorders found that are a residual of the appellant's thoracic aorta rupture resulting from the March 1999 motor vehicle accident.  

Then, the examiner should opine whether such was aggravated (e.g., permanently worsened beyond the normal progression of that disease) during any qualifying period of active duty for training.  

The examiner should specifically address first whether there was any increase in cardiovascular symptoms during any period of subsequent active duty for training.  (The examiner is reminded that an increase in symptoms of the disorder/symptomatology would be of the type that was permanent in nature; an acute and transitory increase in symptomatology which resolves and leaves the appellant no more disabled than when he entered service would not be considered an increase in symptomatology/disorder.)  

The examiner should specifically address the November 2002 treatment noting chronic left chest wall pain since surgery.  The examiner should particularly opine whether increased chest pain during lifting is a permanent increase, or an acute and transitory increase which is not permanent in nature.

If an increase is found, the examiner should opine whether any increase was clearly due to the normal progression of the disease.  

In discussing the above, the examiner should address the appellant's lay statements regarding symptomatology experienced since leaving service.  The examiner should also address the findings and conclusions of the June 2004 examiner, as well as any other pertinent evidence of record, as appropriate.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

8.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the appellant's claims of service connection for left eye, right testicle, and heart/aorta disorders.  If a benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


